IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-92-454-CR


THE STATE OF TEXAS,

	APPELLANT

vs.



WADE E. WATKINS,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY

NO. 36,497, HONORABLE HOWARD S. WARNER, II, JUDGE PRESIDING
 



PER CURIAM
	The State seeks to appeal an order of the county court at law suppressing evidence. 
Tex. Code Crim. Proc. Ann. art. 44.01(a)(5) (West Supp. 1993).  The criminal district attorney
did not certify to the trial court that the appeal is not taken for the purpose of delay and that the
evidence suppressed is of substantial importance in the case.  State v. Brown, 843 S.W.2d 267 
(Tex. App.--Austin 1992, no pet.).
	The appeal is dismissed.

[Before Chief Justice Carroll, Justices Aboussie and Jones]
Appeal Dismissed
Filed:  April 7, 1993
[Do Not Publish]